Whitfield, C. J.,
delivered the opinion of the court.
The fraud charged in this bill is of the grossest character, and clearly established by the evidence. It follows that the complainant should have had the relief prayed for in her bill, she offering to do equity by repaying the loan with six per centum interest, and that the relief asked for by the cross bill should have been denied. The act of 1886, of course, is of no avail, since it could not have the effect of preventing the consequences of the fraud in the procurement of the contract. It may be added that the contract is unconscionable to the last degree, and such as no court should enforce. Compelling the appellant to make payments on the basis of maturing to the par value of $100 each the whole forty shares, when she only borrowed $2,-000, and taking twenty of these shares as the absolute property of the association as premium shares, so as to leave the appellant with no interest in them, is extortion of the baldest type. And the effort to uphold the transaction by saying a later by-law *21shows the real object was to mature the forty shares to only $50 each is overthrown by the fact that she was compelled, according to the stipulations of the trust deed, to make the whole eighty-one payments on the basis of actually maturing the whole forty shares to the par value of $100 each. The Hafter case (Interstate. Building and Loan Association v. Hafter, 76 Miss., 770; 24 So., 871) has no application to the facts of this case. But, apart from all this, the gross fraud practiced and proved entitles complainant to a rescission of the contract, upon the payment of the principal and six per centum interest, since she voluntarily offers to pay this. This, case is controlled by the principles announced in Sawyer v. Association, 103 Mich., 228, 61 N. W., 521; Rowland v. Association, 115 N C., 825, 18 S. E., 965; and Williar v. Association, 45 Md., 546.

Reversed and remanded for proceedings in accordance with this opinion.